IN THE SUPREME COURT OF THE STATE OF DELAWARE


DONNA KING1,                 §
                             §                  No. 402, 2016
        Respondent Below,    §
        Appellant,           §                  Court Below: Family Court
                             §                  of the State of Delaware
        v.                   §
                             §                  File No. 16-05-01TS
DIVISION OF FAMILY SERVICES, §                  Petition No. 16-13751
et al.,                      §
                             §
        Petitioners Below,   §
        Appellees.           §

                           Submitted: February 8, 2017
                           Decided:   February 22, 2017

Before VALIHURA, VAUGHN and SEITZ, Justices.

                                        ORDER

        This 22nd day of February, 2017, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Family Court should be affirmed on the basis of the court’s decision dated July 12,

2016.




1
 By Order dated August 8, 2016, the Court assigned a pseudonym to the appellant. Del. Supr.
Ct. R. 7(d).
     NOW, THEREFORE, IT IS ORDERED that the final decision of the

Family Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                   2